 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of March 8, 2017, by and between
ONCOBIOLOGICS, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Four Hundred Thousand Dollars ($15,400,000) of the
Company's common stock, $0.01 par value per share (the "Common Stock"). The
shares of Common Stock to be purchased hereunder (including, without limitation,
the Initial Purchase Shares (as defined in Section 2(a) herein)) are referred to
herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.           CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)          “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 400% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

 

(b)          “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

 

(c)          “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to buy a
specified Accelerated Purchase Share Amount on the applicable Accelerated
Purchase Date pursuant to Section 2(b) hereof at the applicable Accelerated
Purchase Price.

 

(d)          “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, twenty-five percent
(25%).

 

(e)          “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-six percent (96%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of

 

 

 

 

shares of Common Stock traded on the Principal Market has exceeded the
Accelerated Purchase Share Volume Maximum or (ii) the Closing Sale Price on the
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(f)           “Accelerated Purchase Share Volume Maximum” means the number of
shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(g)          “Additional Purchase Notice” means, with respect to any Additional
Purchase pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Additional Purchase Price as specified by the
Company therein on the Purchase Date.

 

(h)          “Additional Purchase Price” means, with respect to any Additional
Purchase made pursuant to Section 2(c) hereof, the lower of: (i) $6.00 per share
and (ii) 96% of the Purchase Price (as defined below) (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

(i)          “Available Amount” means, initially, Fifteen Million Four Hundred
Thousand Dollars ($15,400,000) in the aggregate, which amount shall be reduced
by (i) the Initial Purchase Amount upon the purchase of the Initial Purchase
Shares by the Investor on the date hereof pursuant to Section 2(a) hereof and
(ii) the Purchase Amount each time the Investor purchases shares of Common Stock
(other than the Initial Purchase Shares) pursuant to Section 2 hereof.

 

(j)           “Average Price” means a price per Purchase Share (rounded to the
nearest tenth of a cent) equal to the quotient obtained by dividing (i) the
aggregate gross purchase price paid by the Investor for all Purchase Shares
purchased pursuant to this Agreement, by (ii) the aggregate number of Purchase
Shares issued pursuant to this Agreement.

 

(k)          “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(l)           “Base Price” means a price per Purchase Share equal to the sum of
(i) the Signing Market Price and (ii) $0.1334 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(m)         “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(n)          “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

 

 -2- 

 

 

(o)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

 

(p)          “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(q)          “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

 

(r)           “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(s)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(t)           “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company, other than
any material adverse effect that resulted exclusively from (A) any change in the
United States or foreign economies or securities or financial markets in general
that does not have a disproportionate effect on the Company, (B) any change that
generally affects the industry in which the Company operates that does not have
a disproportionate effect on the Company, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company, or (F) any change resulting
from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

 -3- 

 

 

(u)          “Maturity Date” means the first day of the month immediately
following the thirty (30) month anniversary of the Commencement Date.

 

(v)          “PEA Period” means the period commencing at 9:30 a.m., Eastern
time, on the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

(w)         “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(x)          “Principal Market” means The NASDAQ Global Market (or any
nationally recognized successor thereto); provided, however, that in the event
the Company’s Common Stock is ever listed or traded on The NASDAQ Capital
Market, The NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
MKT, the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by
the OTC Markets Group, Inc. (or any nationally recognized successor to any of
the foregoing), then the “Principal Market” shall mean such other market or
exchange on which the Company’s Common Stock is then listed or traded.

 

(y)          “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Purchase made hereunder, as applicable,
the portion of the Available Amount to be purchased by the Investor pursuant to
Section 2 hereof.

 

(z)          “Purchase Date” means, (i) with respect to any Regular Purchase
made pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, of
such Business Day a valid Regular Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2(a) hereof, or (ii) with respect to any
Additional Purchase made pursuant to Section 2(c) hereof, the Business Day on
which the Investor receives after 4:00 p.m., Eastern time, but prior to 5:00
p.m., Eastern time, of such Business Day a valid Additional Purchase Notice that
the Investor is to buy Purchase Shares pursuant to Section 2(c) hereof, as
applicable.

 

(aa)        “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof or any Additional Purchase made pursuant to
Section 2(c) hereof (as applicable), the lower of: (i) the lowest Sale Price on
the applicable Purchase Date and (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(bb)       “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

 

(cc)        “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

 -4- 

 

 

(dd)        “SEC” means the U.S. Securities and Exchange Commission.

 

(ee)        “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(ff)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(gg)        “Signing Market Price” means $2.65, representing the consolidated
closing bid price of the Common Stock on The NASDAQ Global Market on the
Business Day immediately preceding the date of this Agreement.

 

(hh)        “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(ii)          “Transaction Documents” means, collectively, this Agreement and
the schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(jj)          “Transfer Agent” means American Stock Transfer & Trust Company,
LLC, or such other Person who is then serving as the transfer agent for the
Company in respect of the Common Stock.

 

(kk)        “VWAP” means in respect of an applicable Accelerated Purchase Date,
the volume weighted average price of the Common Stock on the Principal Market,
as reported on the Principal Market.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)          Commencement of Regular Sales of Common Stock. On the date of this
Agreement, upon the satisfaction of the conditions set forth in Sections 7(I)
and 8(I) hereof, the Company shall sell to the Investor and the Investor shall
purchase 150,376 Purchase Shares (such initial Purchase Shares, the “Initial
Purchase Shares”) for aggregate consideration of $400,000 (the “Initial Purchase
Amount”). Upon the satisfaction of all of the conditions set forth in Sections
7(II) and 8(II) hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”) and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to
Thirty Thousand (30,000) Purchase Shares (each such purchase a “Regular
Purchase”), at the Purchase Price on the Purchase Date; provided, however, that
(i) the Regular Purchase may be increased to up to Forty-Five Thousand (45,000)
Purchase Shares, provided that the Closing Sale Price of the Common Stock is not
below $4.00 on the Purchase Date, (ii) the Regular Purchase may be increased to
up to Sixty Thousand (60,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $5.00

 

 -5- 

 

 

on the Purchase Date, and (iii) the Regular Purchase may be increased to up to
Eighty Thousand (80,000) Purchase Shares, provided that the Closing Sale Price
of the Common Stock is not below $6.00 on the Purchase Date (all of which share
and dollar amounts shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction);
and provided, further, that the Investor’s committed obligation under any single
Regular Purchase shall not exceed One Million Dollars ($1,000,000). If the
Company delivers any Regular Purchase Notice for a Purchase Amount in excess of
the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver multiple Regular Purchase
Notices to the Investor so long as at least one (1) Business Day has passed
since the most recent Regular Purchase was completed. Notwithstanding the
foregoing, the Company shall not deliver any Regular Purchase Notices during the
PEA Period.

 

(b)          Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Company also properly submitted a Regular Purchase Notice for a Regular
Purchase and the Closing Sale Price is not below $3.00 (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $3.00). If the Company delivers any Accelerated Purchase
Notice for an Accelerated Purchase Share Amount in excess of the limitations
contained in the definition of Accelerated Purchase Share Amount, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice in accordance herewith
(which shall be confirmed in an Accelerated Purchase Confirmation (defined
below)), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Accelerated Purchase Notice; provided that
the Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount which the Company is permitted to include in such Accelerated Purchase
Notice. Upon completion of each Accelerated Purchase Date, the Accelerated
Purchase Share Amount and the applicable Accelerated Purchase Price shall be set
forth on a confirmation of the Accelerated Purchase to be provided to the
Company by the Investor (an “Accelerated Purchase Confirmation”).

 

(c)          Additional Purchases. Subject to the terms and conditions of this
Agreement, from and after the thirtieth (30th) Business Day following the
Commencement Date, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor by the Company’s delivery to the
Investor of an Additional Purchase Notice from time to time, and the Investor
thereupon shall have the obligation, to buy Purchase Shares at the Additional
Purchase Price on the Purchase Date (each such purchase, an

 

 -6- 

 

 

“Additional Purchase”); provided, however, that (i) the Company may not deliver
to the Investor more than three (3) separate Additional Purchase Notices
pursuant to this Agreement, (ii) the Company may deliver an Additional Purchase
Notice to the Investor only if at least thirty (30) Business Days have passed
since the most recent Additional Purchase was completed, (iii) the Investor’s
committed obligation under any single Additional Purchase shall not exceed Four
Hundred Thousand Dollars ($400,000), and (iv) the Investor’s committed
obligation under all three Additional Purchases shall not exceed One Million Two
Hundred Thousand Dollars ($1,200,000) in the aggregate. The Company may deliver
an Additional Purchase Notice to the Investor only on a Purchase Date on which
the Closing Sale Price is not below $3.00 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $3.00). If the Company delivers any Additional Purchase
Notice for a Purchase Amount in excess of the limitations contained in this
Section 2(c), such Additional Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Additional Purchase Notice exceeds the number of Purchase Shares which the
Company is permitted to include in such Additional Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Additional Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Additional Purchase Notice.
Notwithstanding the foregoing, the Company shall not deliver any Additional
Purchase Notice during the PEA Period.

 

(d)           Payment for Purchase Shares. For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Additional Purchase, the Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Additional Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. For each Accelerated Purchase, the Investor shall pay to
the Company an amount equal to the Purchase Amount with respect to such
Accelerated Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase, Additional
Purchase or Accelerated Purchase (as applicable) within three (3) Business Days
following the receipt by the Company of the Purchase Price, Additional Purchase
Price or Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(d), and if on or after such Business Day the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Purchase Shares that the
Investor anticipated receiving from the Company in respect of such Regular
Purchase, Additional Purchase or Accelerated Purchase (as applicable), then the
Company shall, within three (3) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total (A) Purchase Price for such
Regular Purchase plus the total Accelerated Purchase Price for such Accelerated
Purchase (as applicable) and (B) Additional Purchase

 

 -7- 

 

 

Price for such Additional Purchase (as applicable). The Company shall not issue
any fraction of a share of Common Stock upon any Regular Purchase, Additional
Purchase or Accelerated Purchase. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up or down to the nearest whole share. All payments
made under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

(e)         Purchase Price Floor. The Company may not deliver a Regular Purchase
Notice to the Investor, and the Investor and the Company shall not effect any
Regular Purchase under this Agreement, on any Purchase Date that the Closing
Sale Price is less than the Floor Price. “Floor Price” means $1.50, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.50.

 

(f)           Compliance with Rules of Principal Market.

 

(i)          Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall
not issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market) without (1) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (2) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the issuance of Common Stock pursuant to this Agreement and the stockholders of
the Company have in fact approved the issuance of Common Stock pursuant to this
Agreement in accordance with the applicable rules and regulations of The NASDAQ
Stock Market, and the Certificate of Incorporation and Bylaws of the Company.
For the avoidance of doubt, the Company may, but shall be under no obligation
to, request its stockholders to approve the issuance of Common Stock pursuant to
this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(f)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(f)(ii)
below).

 

(ii)         At-Market Transaction. Notwithstanding Section 2(f)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(f)(i) is obtained).

 

 -8- 

 

 

(iii)        General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The NASDAQ Stock Market. The provisions of this Section 2(f)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with the Securities Act and
the rules and regulations of The NASDAQ Stock Market.

 

(g)          Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

3.           INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)          Organization, Authority. Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)          Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c)          Accredited Investor Status. The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(d)          Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor's compliance with, the representations, warranties, agreements,
acknowledgments and

 

 -9- 

 

 

understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

(e)          Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that the Company neither makes nor has made any
representation or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

(f)           No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)          Transfer or Sale. The Investor understands that (i) the Securities
may not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(h)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(i)           Residency. The Investor is a resident of the State of Illinois.

 

(j)           No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Commencement Date:

 

 -10- 

 

 

(a)          Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation or default of any of the provisions of its certificate of
incorporation or bylaws.  The Company is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company has no Subsidiaries.

 

(b)          Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Initial Commitment Shares (as
defined below in Section 5(e)) and the reservation for issuance and the issuance
of the Purchase Shares and the Additional Commitment Shares (as defined below in
Section 5(e)) issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation and/or Bylaws to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 

(c)          Capitalization. As of the date hereof, the authorized capital stock
of the Company is set forth in the Company’s Annual Report on Form 10-K for the
year ended September 30, 2016, as amended. Except as disclosed in the SEC
Documents (as defined below), (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to

 

 -11- 

 

 

subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
(except the Registration Rights Agreement), (v) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company's Certificate of Incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's Bylaws, as amended and as in effect on the date hereof (the "Bylaws").

 

(d)          Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
(including, without limitation, the Initial Purchase Shares) shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Upon issuance in accordance with the terms and
conditions of this Agreement, the Commitment Shares (as defined below in Section
5(e)) shall be validly issued, fully paid and nonassessable and free from all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. 5,650,000 shares of Common Stock
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares (other than the Initial Purchase Shares). 113,206
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance as Additional Commitment
Shares in accordance with this Agreement.

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation
or the Bylaws or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party, or
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company) or by which any
property or asset of the Company is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which would not reasonably be expected to result
in a Material Adverse Effect. The Company is not in violation of any term of or
in default under its Certificate of Incorporation or Bylaws. The Company is not
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company, except for
possible conflicts, defaults, terminations or amendments that would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company is not being conducted, and shall not be conducted, in violation of any
law, ordinance, or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this

 

 -12- 

 

 

Agreement and as required under the Securities Act or applicable state
securities laws and the rules and regulations of the Principal Market, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as set forth
elsewhere in this Agreement, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
Since May 12, 2016, the Company has not received nor delivered any notices or
correspondence from or to the Principal Market pertaining to the Company’s
material non-compliance with any continued listing standards of the Principal
Market. To the Company’s knowledge, the Principal Market has not commenced any
delisting proceedings against the Company.

 

(f)           SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. Except as publicly available
through the SEC’s Electronic Data Gathering, Analysis, and Retrieval System
(“EDGAR”) or in connection with a confidential treatment request submitted to
the SEC, the Company has received no notices or correspondence from the SEC for
the one year preceding the date hereof. To the Company’s knowledge, the SEC has
not commenced any enforcement proceedings against the Company or any of its
Subsidiaries.

 

(g)          Absence of Certain Changes. Except as disclosed in the SEC
Documents, since September 30, 2016, there has been no material adverse change
in the business, properties, operations, financial condition or results of
operations of the Company. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

(h)          Absence of Litigation. Except as disclosed in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or

 

 -13- 

 

 

affecting the Company, the Common Stock or any of the Company's officers or
directors in their capacities as such that would reasonably be expected to have
a Material Adverse Effect.

 

(i)           Acknowledgment Regarding Investor's Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)           No General Solicitation; No Integrated Offering. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)          Intellectual Property Rights. Except as disclosed in the SEC
Documents, the Company owns or possesses adequate rights or licenses to use all
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct its business as now conducted. None of the Company's material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement, except as
would not reasonably be expected to have a Material Adverse Effect. The Company
does not have any knowledge of any infringement by the Company of any material
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others, and there is no
claim, action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement,
which could reasonably be expected to have a Material Adverse Effect.

 

(l)           Environmental Laws. Except as disclosed in the SEC Documents, the
Company (i) is in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) has received all permits, licenses
or other approvals required of it under applicable Environmental Laws to conduct
its business and (iii) is in

 

 -14- 

 

 

compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)         Title. Except as disclosed in the SEC Documents, the Company has
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by it that is material
to the business of the Company, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company are held by them under valid, subsisting and
enforceable leases with which the Company are in compliance with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

 

(n)          Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for and the Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

(o)          Regulatory Permits. Except as disclosed in the SEC Documents, the
Company possesses all material certificates, authorizations and permits issued
by the appropriate federal, state or foreign regulatory authorities necessary to
conduct its business, and the Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except, in the case of each of the two foregoing
clauses, as would not reasonably be expected to have a Material Adverse Effect.

 

(p)          Tax Status. Except as disclosed in the SEC Documents, the Company
has made or filed all federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, and except as would not reasonably be expected to have a
Material Adverse Effect.

 

(q)          Transactions With Affiliates. Except as disclosed in the SEC
Documents, to the Company’s knowledge, none of the Company’s stockholders,
officers or directors or any family member or affiliate of any of the foregoing,
has either directly or indirectly an interest in, or is a party to, any
transaction that would be required to be disclosed as a related party
transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(r)           Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable

 

 -15- 

 

 

any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Investor's ownership of the
Securities.

 

(s)          Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information that is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, taken as a whole, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole did not as of their issue date contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)          DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)          Sarbanes-Oxley. The Company is in compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

 

(w)         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

 -16- 

 

 

(x)          Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(y)          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. The Company has not,
since May 12, 2016, received any notice from the Principal Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is in compliance with all such
listing and maintenance requirements.

 

(z)          Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(aa)        No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb)       Shell Company Status. The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

(cc)        No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

5.           COVENANTS.

 

(a)          Filing of Current Report and Registration Statement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall also file with the SEC, within five (5)
Business Days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares) and all of
the Commitment Shares, in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”). The Company shall permit the Investor to
review and comment upon a substantially complete draft of the Current Report at
least two (2) Business Days prior to its filing with the SEC, and the Company
shall give

 

 -17- 

 

 

due consideration to all such comments. The Investor shall use its reasonable
best efforts to comment upon a substantially complete draft of the Current
Report within one (1) Business Day from the date the Investor receives it from
the Company. The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Current Report and the Registration Statement, and shall otherwise
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Registration
Statement with the SEC.

 

(b)          Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

(c)          Listing/DTC. To the extent applicable, the Company shall promptly
secure the listing of all of the Purchase Shares and Commitment Shares to be
issued to the Investor hereunder on the Principal Market (subject to official
notice of issuance) and upon each other national securities exchange or
automated quotation system, if any, upon which the Common Stock is then listed,
and shall maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall use commercially reasonable efforts to maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. The Company shall not take any action that
would reasonably be expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act or the Securities Act. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 5(c). The
Company shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

 

(d)          Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)          Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 113,205 shares of Common Stock (the “Initial
Commitment Shares”) promptly following the execution of this Agreement and shall
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of such Initial Commitment Shares. The Company shall
cause to be issued to the Investor up to 113,206 shares of Common Stock (the
“Additional Commitment Shares” and, collectively

 

 -18- 

 

 

with the Initial Commitment Shares, the “Commitment Shares”), as follows: in
connection with each purchase of Purchase Shares (other than the Initial
Purchase Shares) hereunder, the Company shall issue to the Investor a number of
shares of Common Stock equal to the product of (i) 113,206 and (y) the Purchase
Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction, the
numerator of which is the Purchase Amount purchased by the Investor with respect
to such purchase of Purchase Shares (other than the Initial Purchase Shares) and
the denominator of which is Fifteen Million Dollars ($15,000,000). The
Additional Commitment Shares shall be equitably adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction.
For the avoidance of doubt, (1) all of the Initial Commitment Shares shall be
fully earned as of the date of this Agreement, whether or not the Commencement
shall occur or any Purchase Shares (other than the Initial Purchase Shares) are
purchased by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement and (2) the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, irrespective of any subsequent termination of this Agreement.

 

(f)           Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate, and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company and the Investor agree
that neither the Company nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
may reasonably be considered to constitute material, non-public information,
unless a simultaneous public announcement thereof is made by the Company in the
manner contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding any Securities at the time of the disclosure of such material non-public
information, the Investor shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company;
provided the Investor shall have first provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, the Company shall have at least 24 hours to publicly disclose such
material, non-public information prior to any such disclosure by the Investor,
and the Company shall have failed to demonstrate to the Investor within such
time period that such information does not constitute material,

 

 -19- 

 

 

non-public information and the Company shall have failed to publicly disclose
such material, non-public information within such time period. The Investor
shall not have any liability to the Company, any of its Subsidiaries, or any of
their respective directors, officers, employees, stockholders or agents, for any
such disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 

(g)        Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

 

(h)         Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)           Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.

 

(j)           Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(k)          Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale of any of the Securities by the Company to
the Investor under the Securities Act, or (ii) cause this offering of the
Securities by the Company to the Investor to be integrated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless in the case of this clause (ii), stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of such Principal Market.

 

(l)           Limitation on Variable Rate Transactions. From and after the date
of this Agreement until the later of (i) the 30-month anniversary of the date of
this Agreement and (ii) the 30-month anniversary of the Commencement Date (if
the Commencement has occurred), in either case irrespective of any earlier
termination of this Agreement, the Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by the Company of Common Stock
or Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, other than in connection with an Exempt Issuance. The
Investor shall be entitled to seek injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages, without the necessity of showing economic loss and without any
bond or other security being required. “Common Stock Equivalents” means any
securities of the Company that entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate

 

 -20- 

 

 

Transaction” means a transaction in which the Company (i) issues or sells any
equity or debt securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price, exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such equity or debt securities (including, without limitation, pursuant to any
“cashless exercise” provision), or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such equity or debt security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions, but not including any
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), (ii) issues or
sells any equity or debt securities, including without limitation, Common Stock
or Common Stock Equivalents, either (A) at a price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (other than standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
or (B) that is subject to or contains any put, call, redemption, buy-back,
price-reset or other similar provision or mechanism (including, without
limitation, a “Black-Scholes” put or call right) that provides for the issuance
of additional equity securities of the Company or the payment of cash by the
Company, or (iii) enters into any agreement, including, but not limited to, an
“equity line of credit” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) Common Stock or Common Stock Equivalents to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, which acquisitions, divestitures, licenses, partnerships,
collaborations or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, or (d) Common Stock issued
and sold pursuant to an “at-the-market offering” of Common Stock through a
registered broker-dealer.

 

6.           TRANSFER AGENT INSTRUCTIONS.

 

(a)          On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit D to issue the Initial Purchase Shares and the Initial Commitment Shares
in accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) or book-entry statement(s) representing the
Initial Purchase Shares and the Initial Commitment Shares, except as set forth
below, shall bear the following restrictive legend (the “Restrictive Legend”):

 

 -21- 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(b)          On the earlier of (i) the Commencement Date and (ii) such time that
the Investor shall request, provided all conditions of Rule 144 under the
Securities Act are met, the Company shall, no later than two (2) Business Days
following the delivery by the Investor to the Company or the Transfer Agent of
one or more legended certificates or book-entry statements representing the
Initial Purchase Shares and/or Initial Commitment Shares (which certificates or
book-entry statements the Investor shall promptly deliver on or prior to the
first to occur of the events described in clauses (i) and (ii) of this
sentence), as directed by the Investor, issue and deliver (or cause to be issued
and delivered) to the Investor, as requested by the Investor, either: (A) a
certificate or book-entry statement representing such Initial Purchase Shares
and/or Initial Commitment Shares that is free from all restrictive and other
legends or (B) a number of shares of Common Stock equal to the number of Initial
Purchase Shares and/or Initial Commitment Shares represented by the
certificate(s) or book-entry statement(s) so delivered by the Investor as DWAC
Shares. The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares and Additional Commitment Shares to be issued from and after Commencement
to or for the benefit of the Investor pursuant to this Agreement shall be issued
only as DWAC Shares. The Company represents and warrants to the Investor that,
while this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Purchase Shares or the
Commitment Shares from and after Commencement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this Section
6(b) within five (5) Business Days of the Investor providing the deliveries
referred to above, the Company shall, at the Investor’s written instruction,
purchase such shares of Common Stock containing the Restrictive Legend from the
Investor at the greater of the (i) purchase price paid for such shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.

 

 -22- 

 

 

7.CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

I.            The right of the Company hereunder to sell the Initial Purchase
Shares on the date of this Agreement is subject to the satisfaction of each of
the following conditions:

 

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company; and

 

(b)          The representations and warranties of the Investor shall be true
and correct in all material respects as of the date hereof.

 

II.          The right of the Company hereunder to commence sales of the
Purchase Shares (other than the Initial Purchase Shares) on the Commencement
Date is subject to the satisfaction of each of the following conditions:

 

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)          The Registration Statement covering the resale of the Purchase
Shares (including, without limitation, all of the Initial Purchase Shares) and
all of the Initial Commitment Shares and Additional Commitment Shares shall have
been declared effective under the Securities Act by the SEC, and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC; and 

 

(c)          The representations and warranties of the Investor shall be true
and correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

8.CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

I.            The obligation of the Investor to buy the Initial Purchase Shares
under this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)          The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

 -23- 

 

 

(c)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the date hereof. The Investor shall have received a
certificate, executed by the Chief Executive Officer (“CEO”), President or Chief
Financial Officer (“CFO”) of the Company, dated as of the date hereof, to the
foregoing effect in the form attached hereto as Exhibit A;

 

(d)          The Board of Directors of the Company shall have adopted
resolutions in substantially the form attached hereto as Exhibit B which shall
be in full force and effect without any amendment or supplement thereto as of
the date hereof;

 

(e)          The Irrevocable Transfer Agent Instructions shall have been
delivered to and acknowledged in writing by the Company and the Company's
Transfer Agent (or any successor transfer agent);

 

(f)           All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(g)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(h)          No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

II.           The obligation of the Investor to buy Purchase Shares (other than
the Initial Purchase Shares) under this Agreement is subject to the satisfaction
of each of the following conditions on or prior to the Commencement Date and,
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

 -24- 

 

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)          The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates or book-entry statements representing the
Initial Purchase Shares and the Initial Commitment Shares free from all
restrictive and other legends or (ii) a number of shares of Common Stock equal
to the number of Initial Purchase Shares and Initial Commitment Shares as DWAC
Shares, in each case in accordance with Section 6(b);

 

(c)          The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(d)          The Investor shall have received the opinions of the Company's
legal counsel dated as of the Commencement Date substantially in the forms
agreed prior to the date of this Agreement by the Company’s legal counsel and
the Investor’s legal counsel;

 

(e)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date. The Investor shall have received a certificate, executed by
the CEO, President or CFO of the Company, dated as of the Commencement Date, to
the foregoing effect in the form attached hereto as Exhibit A;

 

(f)           The Board of Directors of the Company shall have adopted
resolutions in substantially the form attached hereto as Exhibit B which shall
be in full force and effect without any amendment or supplement thereto as of
the Commencement Date;

 

(g)          As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, (i) solely for the purpose of
effecting purchases of Purchase Shares (other than the Initial Purchase Shares)
hereunder, 5,650,000 shares of Common Stock, and (ii) solely for the purpose of
effecting the issuance of Additional Commitment Shares hereunder, 113,206 shares
of Common Stock;

 

(h)          The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to and acknowledged in writing by the Company and the Company's Transfer Agent
(or any successor transfer agent);

 

(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

 -25- 

 

 

(j)           The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

 

(k)          The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(l)           The Registration Statement covering the resale of the Purchase
Shares (including, without limitation, all of the Initial Purchase Shares) and
all of the Initial Commitment Shares and Additional Commitment Shares shall have
been declared effective under the Securities Act by the SEC, and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have prepared and filed with the SEC, not later than one
(1) Business Day after the effective date of the Registration Statement, a final
and complete prospectus (the preliminary form of which shall be included in the
Registration Statement) and shall have delivered to the Investor a true and
complete copy thereof. Such prospectus shall be current and available for the
resale by the Investor of all of the Securities covered thereby. The Current
Report shall have been filed with the SEC, as required pursuant to Section 5(a).
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or prior to
the Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act, including any applicable extension
periods contemplated by the Exchange Act;

 

(m)         No Event of Default (as defined below) has occurred, or any event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default has occurred;

 

(n)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p)          No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions

 

 -26- 

 

 

contemplated by the Transaction Documents, or seeking material damages in
connection with such transactions.

 

9.           INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

 -27- 

 

 

10.         EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)          the effectiveness of a registration statement registering the
resale of the Securities lapses for any reason (including, without limitation,
the issuance of a stop order or similar order) or such registration statement
(or the prospectus forming a part thereof) is unavailable to the Investor for
resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents that are required to be included therein, and such lapse
or unavailability continues for a period of ten (10) consecutive Business Days
or for more than an aggregate of thirty (30) Business Days in any 365-day
period, but excluding a lapse or unavailability where (i) the Company terminates
a registration statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
one registration statement with another registration statement, including
(without limitation) by terminating a prior registration statement when it is
effectively replaced with a new registration statement covering Securities
(provided in the case of this clause (ii) that all of the Securities covered by
the superseded (or terminated) registration statement that have not theretofore
been resold are included in the superseding (or new) registration statement);

 

(b)          the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)          the delisting of the Common Stock from The NASDAQ Global Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global
Select Market, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board, or the OTCQX
or OTCQB operated by the OTC Markets Group, Inc. (or any nationally recognized
successor to any of the foregoing);

 

(d)          the failure for any reason by the Transfer Agent to issue (i) the
Additional Commitment Shares to the Investor within three (3) Business Days
after the date on which the Investor is entitled to receive such Additional
Commitment Shares pursuant to Section 5(e) hereof and (ii) Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date
or Accelerated Purchase Date (as applicable) on which the Investor is entitled
to receive such Purchase Shares;

 

(e)          the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;

 

(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(g)          if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

 -28- 

 

 

(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

 

(i)           if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(j)           if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent such Exchange Cap is applicable pursuant to Section 2(f)
hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice.

 

11.         TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)          If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

(b)          In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before May 15, 2017, due to the
failure to satisfy the conditions set forth in Sections 7(II) and 8(II) above
with respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on May 15, 2017 or
thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section
7(II)(c) or Section 8(II)(e), as applicable, could not then be satisfied.

 

(c)           At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.

 

(d)          This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part

 

 -29- 

 

 

of any party and without any liability whatsoever of any party to any other
party under this Agreement (except as set forth below).

 

(e)          If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to any pending Regular Purchases, Accelerated Purchases or Additional
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases, Accelerated Purchases
and Additional Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.         MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts

 

 -30- 

 

 

have been signed by each party and delivered to the other party; provided that a
facsimile signature or signature delivered by e-mail in a “.pdf” format data
file shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement. The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)           Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Oncobiologics, Inc.

7 Clarke Drive

Cranbury, New Jersey 08512

Telephone:(609) 619-3990

Facsimile:(609) 228-4113

E-mail:lawrencekenyon@OncoBiologics.com

Attention:Chief Financial Officer

 

With a copy to (which shall not constitute notice or service of process):

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036

Telephone:(212) 479-6000

Facsimile:(212) 479-6275

E-mail:ypierre@cooley.com

Attention:Yvan-Claude J. Pierre, Esq.

 

 -31- 

 

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312-822-9300

Facsimile:312-822-9301

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:(212) 801-9200

Facsimile:(212) 801-6400

E-mail:marsicoa@gtlaw.com

Attention:Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:(718) 921-8200, Ext. 6493

Facsimile:(718) 765-8713

Attention:Leicia Savinetti

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights or obligations under
this Agreement.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)           Publicity. The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press

 

 -32- 

 

 

release, SEC filing or any other public disclosure by or on behalf of the
Company relating to the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby, not less than 24
hours prior to the issuance, filing or public disclosure thereof. The Investor
must be provided with a final version of any such press release, SEC filing or
other public disclosure at least 24 hours prior to any release, filing or use by
the Company thereof. The Company agrees and acknowledges that its failure to
fully comply with this provision constitutes a Material Adverse Effect.

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)          No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys' fees and out of pocket expenses) arising in
connection with any such claim.

 

(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)         Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)          Enforcement Costs. If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder. If (i) this Agreement is placed by
the Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding, or (ii) an attorney is retained to
represent the

 

 -33- 

 

 

Company in any other proceedings whatsoever in connection with this Agreement
then the Investor shall pay to the Company, as incurred by the Company, all
reasonable costs and expenses including reasonable attorneys’ fees incurred in
connection therewith, in addition to all other amounts due hereunder. It is
understood and agreed that any and all enforcement costs paid by a party to the
other party pursuant to this section shall be promptly reimbursed by the
receiving party if a court of competent jurisdiction determines in a final,
non-appealable order that the paying party is not in breach of this Agreement.

 

(o)          Amendment and Waiver; Failure or Indulgence Not Waiver. No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the initial
filing of the Registration Statement with the SEC. Subject to the immediately
preceding sentence, (i) no provision of this Agreement may be amended other than
by a written instrument signed by both parties hereto and (ii) no provision of
this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

*     *     *     *     *

 

 -34- 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       ONCOBIOLOGICS, INC.         By: /s/ Lawrence Kenyon   Name:
Lawrence Kenyon   Title:  Chief Financial Officer         INVESTOR:      
LINCOLN PARK CAPITAL FUND, LLC       BY: LINCOLN PARK CAPITAL, LLC   BY:
ROCKLEDGE CAPITAL CORPORATION         By: /s/ Josh Scheinfeld   Name: Josh
Scheinfeld   Title: President

 

 -35- 

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of Board
of Directors of the Company Exhibit C Form of Secretary’s Certificate Exhibit D
Form of Letter to Transfer Agent

 

 

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
[Section 8(I)(c)] [Section 8(II)(e)] of that certain Purchase Agreement dated as
of March 8, 2017, (“Purchase Agreement”), by and between ONCOBIOLOGICS, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.          I am the _____________ of the Company;

 

2.          The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, in which case
such representations and warranties are true and correct as of such date);

 

3.          The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.         The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company currently have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is currently financially solvent and is generally able to pay its debts as they
become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

        Name:     Title:  

 

The undersigned as Secretary of ONCOBIOLOGICS, INC., a Delaware corporation,
hereby certifies that Pankaj Mohan, Ph.D. is the duly elected, appointed,
qualified and acting Chief Executive Officer of Oncobiologics, Inc. and that the
signature appearing above is his genuine signature.

 

        Lawrence A. Kenyon     Secretary  

 

 

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

ONCOBIOLOGICS, INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of Oncobiologics, Inc., a Delaware corporation (the “Company”),
pursuant to Section 141(f) of the Delaware General Corporation Law (the “DGCL”),
hereby adopt the following resolutions by unanimous written consent and direct
that this consent be filed with the minutes of the proceedings of the Board:

 

Whereas, there has been presented to the Board of Directors of the Company a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Company and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for the
purchase by Lincoln Park of up to Fifteen Million Four Hundred Thousand Dollars
($15,400,000) of the Company’s common stock, $0.01 par value per share (the
“Common Stock”) and a draft of the Registration Rights Agreement (the
“Registration Rights Agreement”) by and between the Company and Lincoln Park
providing for the registration of the shares of the Company’s Common Stock
issuable in respect of the Purchase Agreement on behalf of the Company; and

 

Whereas, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company and its stockholders to engage in the transactions
contemplated by the Purchase Agreement, including, but not limited to, the
issuance of up to 226,411shares of Common Stock to Lincoln Park as a commitment
fee (the “Commitment Shares”) and the sale of shares of Common Stock to Lincoln
Park up to the available amount under the Purchase Agreement (the "Purchase
Shares") and to register such shares as contemplated by the Registration Rights
Agreement.

 

Transaction Documents

 

Now, Therefore, Be It Resolved, that the transactions described in the Purchase
Agreement are hereby approved and each of Pankaj Mohan and Lawrence Kenyon (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, the Registration Rights Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
to be appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Lincoln Park are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions and Notice of Effectiveness of Registration
Statement (collectively, the “Instructions”) are

 

 

 

 

hereby approved and the Authorized Officers are authorized to execute and
deliver the Instructions on behalf of the Company in accordance with the
Purchase Agreement, with such amendments, changes, additions and deletions as
the Authorized Officers may deem appropriate and approve on behalf of, the
Company, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

 

Execution of Purchase Agreement

 

Further Resolved, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of up to Fifteen Million Four
Hundred Thousand Dollars ($15,400,000) of the Company’s common stock; and

 

Issuance of Common Stock

 

Further Resolved, that the Company is hereby authorized to issue to Lincoln Park
Capital Fund, LLC, 150,376 shares of Common Stock as Initial Purchase Shares,
and that upon issuance of the Initial Purchase Shares pursuant to the Purchase
Agreement the Initial Purchase Shares shall be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company is hereby authorized to issue to Lincoln Park
Capital Fund, LLC, 113,205 shares of Common Stock as Initial Commitment Shares
and that upon issuance of the Initial Commitment Shares pursuant to the Purchase
Agreement the Initial Commitment Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company is hereby authorized to issue up to 113,206
shares of Common Stock as Additional Commitment Shares under the Purchase
Agreement in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

 

Further Resolved, that the Company shall reserve 113,206 shares of Common Stock
for issuance as Additional Commitment Shares under the Purchase Agreement; and

 

Further Resolved, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company shall initially reserve 5,650,000 shares of
Common Stock for issuance as Purchase Shares (other than Initial Purchase
Shares) under the Purchase Agreement.

 

Approval of Actions

 

Further Resolved, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

 

 

 

Further Resolved, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

[Signature Page Follows]

 

 

 

 

This Action by Unanimous Written Consent shall be filed with the minutes of the
proceedings of the Board. This Action may be signed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
of the Board of Directors of Oncobiologics, Inc. as of date written below.

 

By:     By:   Pankaj Mohan, Ph.D.   Todd C, Brady, M.D., Ph.D. Date:   Date:    
  By:     By:   Scott Canute   Albert D. Dyrness Date:   Date:       By:     By:
  Donald J. Griffith   Kurt J. Hilzinger Date:   Date:       By:       Robin
Smith Hoke     Date:    

 

 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(II)(k) of that certain Purchase Agreement dated as of March 8, 2017
(“Purchase Agreement”), by and between ONCOBIOLOGICS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to
Fifteen Million Four Hundred Thousand Dollars ($15,400,000) of the Company's
Common Stock, $0.01 par value per share (the "Common Stock"). Terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.

 

The undersigned, Lawrence A. Kenyon, Secretary of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.          I am the Secretary of the Company.

 

2.          Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Charter”), in each case, as amended through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.          Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company by
unanimous written consent effective as of _______, 2017. Such resolutions have
not been amended, modified or rescinded and remain in full force and effect and
such resolutions are the only resolutions adopted by the Company’s Board of
Directors, or any committee thereof, or the stockholders of the Company relating
to or affecting (i) the entering into and performance of the Purchase Agreement,
or the issuance, offering and sale of the Purchase Shares and the Commitment
Shares and (ii) and the performance of the Company of its obligation under the
Transaction Documents as contemplated therein.

 

4.          As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

        Secretary  

 

The undersigned as Chief Executive Officer of ONCOBIOLOGICS, INC., a Delaware
corporation, hereby certifies that Lawrence A. Kenyon is the duly elected,
appointed, qualified and acting Secretary of Oncobiologics, Inc., and that the
signature appearing above is his genuine signature.

 

        Pankaj Mohan, Ph.D.     Chief Executive Officer  

 

 

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND THE INITIAL COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

March 8, 2017       [TRANSFER AGENT]              

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear ________,

 

On behalf of ONCOBIOLOGICS, INC. (the “Company”), you are hereby instructed to
issue as soon as possible a book-entry statement representing an aggregate of
263,581 shares of our common stock in the name of Lincoln Park Capital Fund,
LLC. The book-entry statement should be dated March 8, 2017. I have included a
true and correct copy of a unanimous written consent executed by all of the
members of the Board of Directors of the Company adopting resolutions approving
the issuance of these shares. The book-entry statement should bear the following
restrictive legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

 

 

 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at (609) 619-3990 if you have
any questions or need anything further.

 

ONCOBIOLOGICS, INC.

 

BY:       Lawrence A. Kenyon     Chief Financial Officer  

 

 

